                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

     LEVI A. LORD,

                          Plaintiff,
                                                   Case No. 18-CV-351-JPS
     v.

     JOSEPH BEAM, CHRISTOPHER
     PASS, LISA STOFFEL, and                                      ORDER
     CHRISTOPHER P. O’NEAL,

                          Defendants.


1.        INTRODUCTION

          On May 14, 2018, Magistrate Judge William E. Duffin screened

Plaintiff’s complaint. (Docket #15). Magistrate Duffin allowed Plaintiff to

proceed on a claim that Defendants had allegedly failed to appropriately

address Plaintiff’s threat of self-harm, in violation of his rights under the

Eighth Amendment. Id. at 3–5. The action was reassigned to this branch of

the Court on May 30, 2018. On October 31, 2018 and November 1, 2018,

Plaintiff and Defendants respectively filed motions for summary judgment.

(Docket #25 and #28). For the reasons explained below, Defendants’ motion

must be granted and Plaintiff’s denied as moot.

2.        STANDARD OF REVIEW

          Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”
under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

3.     RELEVANT FACTS1

       At all times relevant, Plaintiff was an inmate at Waupun

Correctional Institution (“Waupun”), and Defendants were correctional

officers employed there. On December 10, 2017, Plaintiff was being housed

in Waupun’s restrictive housing unit where Defendants worked. That

morning, Plaintiff called to Defendant Lisa Stoffel (“Stoffel”) while she

escorted another inmate to the shower. Plaintiff was visibly masturbating

near his cell’s open trap door, and as Stoffel turned to look at him, he made

direct eye contact with her. This is, of course, a violation of prison rules and

Stoffel told Plaintiff he would receive a conduct report for his behavior.

       Defendant Joseph Beam (“Beam”) then came to Plaintiff’s cell to

reiterate that Plaintiff’s actions were inappropriate. Plaintiff claims that

Beam said nothing, but instead it was Plaintiff who told Beam he was

suicidal and had a razor blade. Later that morning, Stoffel and Defendant

Christopher Pass (“Pass”) went back to Plaintiff’s cell to issue the conduct




       1Plaintiff’s factual submissions are largely non-compliant with the
applicable rules of procedure, despite the fact that he was provided with those
rules numerous times. He often fails to properly dispute a fact or contends,
without a valid basis, that certain facts are irrelevant. See generally (Docket #38).
The Court has generously overlooked many of Plaintiff’s procedural missteps, as
doing so does not change the outcome of this Order.


                                    Page 2 of 7
report. Plaintiff says he informed both Stoffel and Pass of his suicidal

feelings. The officers then left Plaintiff’s cell.

       A few minutes later, Plaintiff called to Pass, asking that Pass bring

Stoffel back to Plaintiff’s cell so they could speak. Pass refused and left the

area. Plaintiff asserts that he repeated to Pass that he had a razor blade and

intended to hurt himself. In a related conduct report, Pass indicated that

Plaintiff had said he would cut himself if he did not get to see Stoffel again.

       With his supposed threats of self-harm being ignored, Plaintiff

decided to activate his cell’s emergency intercom in the late morning. An

Officer Strunz responded but Plaintiff said nothing to him. Soon afterward,

Defendant Christopher P. O’Neal (“O’Neal”) went past Plaintiff’s cell.

O’Neal noticed some droplets of blood on the cell window. O’Neal says that

he ordered Plaintiff to come to his door to be handcuffed, and that Plaintiff

complied. Plaintiff counters that O’Neal had actually threatened to spray

him with pepper spray, and when Plaintiff presented the razor blade,

O’Neal knocked it away onto the floor.

       O’Neal then radioed Beam for assistance. When Plaintiff’s hands

were secured, the officers removed him from his cell. They did not observe

any noticeable injuries or active bleeding from Plaintiff, other than a small

cut on his forearm. Plaintiff claims that he “had blood all down [his] arm.”

(Docket #38 at 8). Plaintiff further states that he had a sock tied to his arm

which was also covered in blood.

       Video footage of the incident directly contradicts Plaintiff’s version

of events. The video shows Plaintiff tossing the razor out of his cell and onto

the floor at O’Neal’s request. At no point did O’Neal use or even reach for

his pepper spray. In handcuffing Plaintiff and removing him from the cell,

the officers put on gloves, suggesting the presence of blood. However, the


                                    Page 3 of 7
video does not show any visible blood, and certainly not the profuse

amount suggested by Plaintiff. Further, there was nothing tied to Plaintiff’s

arm when he was removed from the cell. Once Plaintiff was secured, the

officers returned to retrieve the razor blade and inspect the area. Again, the

video shows no observable trace of blood, though the officers are seen

checking the soles of their shoes, presumably for blood spatter.

       Plaintiff was then seen by a Nurse York (“York”). Her report stated

that Plaintiff presented with four to five “superficial vertical cuts” in a one

inch by one-and-a-half inch area on his forearm. (Docket #35-1). She noted

that the cuts produced some fresh bleeding, and that Plaintiff also had some

semi-dried blood down his forearm. Id. York cleaned the wound area and

applied gauze. Id. Plaintiff was placed in clinical observation and was seen

by psychological services later that day. Plaintiff received no further

treatment for his cuts.

4.     ANALYSIS

       Plaintiff alleges that he told Defendants he was suicidal and

threatened to hurt himself, and that Defendants did nothing to stop him.

See (Docket #1 at 2–3). Plaintiff’s allegations implicate his Eighth

Amendment right to adequate medical care. Prison officials violate that

right if they exhibit deliberate indifference to an inmate’s serious medical

needs. Orlowski v. Milwaukee Cnty., 872 F.3d 417, 422 (7th Cir. 2017). To show

deliberate indifference, a plaintiff must prove that “(1) [he] had an

objectively serious medical condition; (2) the defendants knew of the

condition and were deliberately indifferent to treating [him]; and (3) this

indifference caused [him] some injury.” Gayton v. McCoy, 593 F.3d 610, 620

(7th Cir. 2010).




                                 Page 4 of 7
       Normally, a completed or attempted suicide satisfies the “serious

medical condition” element. Pittman ex rel. Hamilton v. Cnty. of Madison, Ill.,

746 F.3d 766, 775 (7th Cir. 2014). However, a plaintiff still bears the burden

to show that his suicidal ideation or the self-harm he inflicted was indeed

“objectively [and] sufficiently” serious. Collins v. Seeman, 462 F.3d 757, 760

(7th Cir. 2006). Prison officials’ refusal to treat “the sniffles or minor aches

and pains or a tiny scratch or a mild headache or minor fatigue—the sorts

of ailments for which many people who are not in prison do not seek

medical attention,” does not violate the Eighth Amendment. Cooper v.

Casey, 97 F.3d 914, 916 (7th Cir. 1996).

       The evidence demonstrates that Plaintiff did not have a serious

medical need, either in suicidal ideation or in his self-inflicted wounds. As

to the wounds, they were described by the nurse as “superficial” and

required nothing but a brief cleaning and a single application of gauze.

Plaintiff was not hospitalized and received no further treatment for the

lacerations. This is not the type of serious injury, threatening either

substantial pain or long-term adverse health effects, which would implicate

Plaintiff’s constitutional rights.

       As to suicidal ideation, Plaintiff’s mere say-so that he was suicidal

does not create a triable issue of fact on the matter. Rather, all of the

evidence is to the contrary. See Scott v. Harris, 550 U.S. 372, 380 (2007)

(“When opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a

court should not adopt that version of the facts for purposes of ruling on a

motion for summary judgment.”); Holt v. Ford Motor Credit Co., 275 F. App’x

553, 554 (7th Cir. 2008) (no genuine dispute of fact where plaintiff produced

an affidavit swearing that he did not sign a contract and all other evidence


                                     Page 5 of 7
in the record suggested he did). Plaintiff fully admits to a disgusting sexual

display towards Stoffel. Only after she refused to return to his cell did

Plaintiff begin threatening to cut himself. Further, video evidence

demonstrates that Plaintiff has lied about the events of December 10 in

multiple, material ways, destroying his credibility as to his assertion of

suicidal thoughts. Finally, and most damningly, Plaintiff’s alleged suicide

attempt was anything but; he barely scratched his arm with a piece of metal.

This exceedingly minimal self-harm reinforces the view that Plaintiff did

not have any real intention of seriously hurting himself. Taking this

evidence together, no reasonable jury could conclude that Plaintiff was

genuinely suicidal, rather than childishly seeking secondary gain, namely

more direct contact with Stoffel.2

       Plaintiff’s conduct does not rise to the level of an objectively serious

medical condition. Rather, it produced minor cuts that needed, at most, the

most basic first aid treatment. Plaintiff’s behavior was also entirely

consistent with a desire to get what he wanted from prison staff, and

entirely inconsistent with a genuine threat of serious self-harm. Because the

first element of Plaintiff’s claim is indisputably disproven, each of the

Defendants are entitled to judgment in their favor.3


       2 As part of his submissions for his own summary judgment motion,
Plaintiff provided certain medical records. (Docket #36-1). One such record is the
psychologist’s note which directed that Plaintiff be placed on observation after the
cutting incident. Id. at 3. The note says Plaintiff was placed on observation for his
safety because of his self-reported intention to kill himself. Id. The note is not the
psychologist’s diagnosis of genuine suicidal ideation, but rather an explanation of
why observation was needed as a protective measure.
       3Defendants further assert, assuming arguendo that Plaintiff presented a
serious medical need, that they were not deliberately indifferent to a genuine and
serious risk of self-harm. (Docket #29 at 9–11). Defendants also claim an
entitlement to qualified immunity. Id. at 11–13. In light of Plaintiff’s failure to


                                    Page 6 of 7
5.     CONCLUSION

       On the undisputed material facts presented, Defendants are entitled

to judgment on Plaintiff’s claim against them. The Court must, therefore,

grant Defendants’ motion for summary judgment and dismiss this action

with prejudice. With the action dismissed, Plaintiff’s motion for summary

judgment must be denied as moot, (Docket #25), as well as a motion he filed

related to his proposed findings of fact, (Docket #36).

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to amend his proposed

findings of fact (Docket #36) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Defendants’ motion for summary

judgment (Docket #28) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Docket #25) be and the same is hereby DENIED as moot; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 6th day of February, 2019.

                                      BY THE COURT:



                                      ____________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




create a jury question on the first element of his deliberate indifference claim, the
Court need not analyze these arguments.


                                    Page 7 of 7
